Case 19-22878   Doc 80-1   Filed 09/27/19 Entered 09/27/19 16:15:21   Desc Document
                               Continued Page 1 of 39
Case 19-22878   Doc 80-1   Filed 09/27/19 Entered 09/27/19 16:15:21   Desc Document
                               Continued Page 2 of 39
Case 19-22878   Doc 80-1   Filed 09/27/19 Entered 09/27/19 16:15:21   Desc Document
                               Continued Page 3 of 39
Case 19-22878   Doc 80-1   Filed 09/27/19 Entered 09/27/19 16:15:21   Desc Document
                               Continued Page 4 of 39
Case 19-22878   Doc 80-1   Filed 09/27/19 Entered 09/27/19 16:15:21   Desc Document
                               Continued Page 5 of 39
Case 19-22878   Doc 80-1   Filed 09/27/19 Entered 09/27/19 16:15:21   Desc Document
                               Continued Page 6 of 39
Case 19-22878   Doc 80-1   Filed 09/27/19 Entered 09/27/19 16:15:21   Desc Document
                               Continued Page 7 of 39
Case 19-22878   Doc 80-1   Filed 09/27/19 Entered 09/27/19 16:15:21   Desc Document
                               Continued Page 8 of 39
Case 19-22878   Doc 80-1   Filed 09/27/19 Entered 09/27/19 16:15:21   Desc Document
                               Continued Page 9 of 39
Case 19-22878   Doc 80-1   Filed 09/27/19 Entered 09/27/19 16:15:21   Desc Document
                              Continued Page 10 of 39
Case 19-22878   Doc 80-1   Filed 09/27/19 Entered 09/27/19 16:15:21   Desc Document
                              Continued Page 11 of 39
Case 19-22878   Doc 80-1   Filed 09/27/19 Entered 09/27/19 16:15:21   Desc Document
                              Continued Page 12 of 39
Case 19-22878   Doc 80-1   Filed 09/27/19 Entered 09/27/19 16:15:21   Desc Document
                              Continued Page 13 of 39
Case 19-22878   Doc 80-1   Filed 09/27/19 Entered 09/27/19 16:15:21   Desc Document
                              Continued Page 14 of 39
Case 19-22878   Doc 80-1   Filed 09/27/19 Entered 09/27/19 16:15:21   Desc Document
                              Continued Page 15 of 39
Case 19-22878   Doc 80-1   Filed 09/27/19 Entered 09/27/19 16:15:21   Desc Document
                              Continued Page 16 of 39
Case 19-22878   Doc 80-1   Filed 09/27/19 Entered 09/27/19 16:15:21   Desc Document
                              Continued Page 17 of 39
Case 19-22878   Doc 80-1   Filed 09/27/19 Entered 09/27/19 16:15:21   Desc Document
                              Continued Page 18 of 39
Case 19-22878   Doc 80-1   Filed 09/27/19 Entered 09/27/19 16:15:21   Desc Document
                              Continued Page 19 of 39
Case 19-22878   Doc 80-1   Filed 09/27/19 Entered 09/27/19 16:15:21   Desc Document
                              Continued Page 20 of 39
Case 19-22878   Doc 80-1   Filed 09/27/19 Entered 09/27/19 16:15:21   Desc Document
                              Continued Page 21 of 39
Case 19-22878   Doc 80-1   Filed 09/27/19 Entered 09/27/19 16:15:21   Desc Document
                              Continued Page 22 of 39
Case 19-22878   Doc 80-1   Filed 09/27/19 Entered 09/27/19 16:15:21   Desc Document
                              Continued Page 23 of 39
Case 19-22878   Doc 80-1   Filed 09/27/19 Entered 09/27/19 16:15:21   Desc Document
                              Continued Page 24 of 39
Case 19-22878   Doc 80-1   Filed 09/27/19 Entered 09/27/19 16:15:21   Desc Document
                              Continued Page 25 of 39
Case 19-22878   Doc 80-1   Filed 09/27/19 Entered 09/27/19 16:15:21   Desc Document
                              Continued Page 26 of 39
Case 19-22878   Doc 80-1   Filed 09/27/19 Entered 09/27/19 16:15:21   Desc Document
                              Continued Page 27 of 39
Case 19-22878   Doc 80-1   Filed 09/27/19 Entered 09/27/19 16:15:21   Desc Document
                              Continued Page 28 of 39
Case 19-22878   Doc 80-1   Filed 09/27/19 Entered 09/27/19 16:15:21   Desc Document
                              Continued Page 29 of 39
Case 19-22878   Doc 80-1   Filed 09/27/19 Entered 09/27/19 16:15:21   Desc Document
                              Continued Page 30 of 39
Case 19-22878   Doc 80-1   Filed 09/27/19 Entered 09/27/19 16:15:21   Desc Document
                              Continued Page 31 of 39
Case 19-22878   Doc 80-1   Filed 09/27/19 Entered 09/27/19 16:15:21   Desc Document
                              Continued Page 32 of 39
Case 19-22878   Doc 80-1   Filed 09/27/19 Entered 09/27/19 16:15:21   Desc Document
                              Continued Page 33 of 39
Case 19-22878   Doc 80-1   Filed 09/27/19 Entered 09/27/19 16:15:21   Desc Document
                              Continued Page 34 of 39
Case 19-22878   Doc 80-1   Filed 09/27/19 Entered 09/27/19 16:15:21   Desc Document
                              Continued Page 35 of 39
Case 19-22878   Doc 80-1   Filed 09/27/19 Entered 09/27/19 16:15:21   Desc Document
                              Continued Page 36 of 39
Case 19-22878   Doc 80-1   Filed 09/27/19 Entered 09/27/19 16:15:21   Desc Document
                              Continued Page 37 of 39
Case 19-22878   Doc 80-1   Filed 09/27/19 Entered 09/27/19 16:15:21   Desc Document
                              Continued Page 38 of 39
Case 19-22878   Doc 80-1   Filed 09/27/19 Entered 09/27/19 16:15:21   Desc Document
                              Continued Page 39 of 39
